Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
Claims 1-4, 6-8, and 12-14, are allowed over the prior art of record.
The following is an examiner’s statement of reasons for allowance: The closest the prior art and to the Examiner’s knowledge does not suggest or render obvious a semiconductor device, particularly characterized by, a first coil; and a second coil, and the silicon nitride layer, the silicon oxide layer, and the silicon oxynitride layer are provided between the first coil and the second coil, as detailed in claim 1.  Claims 2-4, 6-8, and 12-14 depend from claim 1.
The closest prior art of record, Inaba et al. (US  PGPub 2014/0061929, hereafter referred to as “Inaba”) teaches in figures 1-6 and corresponding text, a semiconductor device comprising: 
a first conductive layer (20) containing copper (figure 3; [0030]); 
a second conductive layer (60) containing copper (figure 3; [0028]); 
a silicon nitride layer (43) provided between the first conductive layer (20) and the second conductive layer (60) (figure 3; [0031]); 
a silicon oxide layer (44) provided between the silicon nitride layer (43) and the second conductive layer (60) and thicker than the silicon nitride layer (43) (figure 3; [0031]); and 
(50) provided between the first conductive layer (20) and the second conductive layer (60), the third conductive layer (50) containing copper and electrically connected to the first conductive layer (20) and the second conductive layer (60), wherein 
a first tilt angle of a plane where the third conductive layer (50) is in contact with respect to a plane parallel to an interface between the silicon nitride layer (43) and the silicon oxide layer (44) is smaller than a second tilt angle of a plane where the third conductive layer (50) is in contact with the silicon oxide layer (44) with respect to a plane parallel to the interface (figure 3; [0022-0024]; [0043-0050]). 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STANETTA D ISAAC whose telephone number is (571)272-1671.  The examiner can normally be reached on M-F 11-8.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STANETTA D ISAAC/Examiner, Art Unit 2898                                                                                                                                                                                                        July 28, 2021


/MOAZZAM HOSSAIN/Primary Examiner, Art Unit 2896